 . 72.DECISIONS OF NATIONAL LABOR RELATIONS BOARD•Neo-;Life ,eompany.O1.-America andAVarehouse, Mail, Order & Retail Employees Union, Local 853,International .Brotherhoodi of:Teamsters, nChauf-,i-feurs;.†VV, ,arehousemen and _Helper's , of ;America.†Case,32-CA745,29,, • ,30 tIsToember -1984AND:ORDERP,OTSO,N,AND MEMBERSZIMMERMAN *ND Ht_iNTER_:O‡3 May-,1983 Administrative Law =Judge Earl-deari:V.-S.†711Obbins--issued ,the :attached decision.†The.Respdrident 'filed! eiCeptiOns rand †A--Supportingbrief, and the General Counsel filed a copy lof,hisbrief to the administrative law judge.-The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board his'donsidered the decision and therecord in lightl'Of the'ekeptioni and' briefs and hasdecided' to affirtn' the 'jtidge's-fulings;- findings, andconclUsions only to' the extent consistent With thisi-Deeisionjand:Ordet.'† --We agree'. with thecjiidge that the;.Respondent†vicilated` SectiOn'8(a)(1) of the' ACt 'by-several state-ments made in the course; of,the June 1983 meeting.ofithe Respondent's ,executive†vice president AlbertMiller, Patson Lines_owner_Milford Patterson, andPatson employee William Regan. Miller asked, Pat-tersOn-and Regan to come ,to his office one morn-ding when Patterson was visiting the Respondent'splant, and he began,thejmeeting, by ,.asking -Reganwhy he was attending union meetings with the Re-spondent's employees:7We Agree †with, the judgethat this question†Was coercive ,within: the meaningof Section .8(a)(1).--While Miller asked Only one,question'of a gener-al nature he did so in a coercive context. He wasthe Respondent's highest official in the' warehouse,and calling Regan and Patterson into his office cre-ated a setting of unusual formality. Moreover,Miller told Regan he did not want him attendingthe meetings 'and Patterson threatened he couldlose his job as discussed below. Finally, Miller con-cluded the meeting -by directing Regan not to talkto other employees. In these circumstances thequestion was coercive.'The judge found that the Respondent violatedSection 8(a)(1) by Miller's statements that a strikewas inevitable.- We agree -that Miller's statementsabout bargaining and a strike violated Section8(a)(1) for the following reasons. The issue, as wesee it, is Whether Miller threatened that if the em--I See Rossmore House, 269 NLRB 1176 (1984)273 NLRB No. 15ployees selected the Union, the Respondent wouldviolate Section, 8(a)(5), by failing to bargain in goodfaith,' therebY fOrcing a str1ke.2 Such threats are co-erciVe and violate Section 8(a)(1); see Peabody, ,CoalCo. 'v. NLRB, 725 F.2d 357 (6th Cir. 1984);,LawthtiCo., 267 NLRB 463 (1983);. T&tmsters. Local 164,'267, NLRB. 8, 9' 0983); W,dOclyieiV 'Rehabilitation'Center, 265 1…ILkB 838, '841- (1'982); Kay Motors, 264.†NLRB .1030'(19,82).Miller did nOt say' directly that the Respondentwould ,not bargain but that 'message Was',iinplied bya series of statements_ taken in ,the.,context Of•theentire Regan. conVersition. AccOrding. to .1egan's..credited, testimony, Miller, told `hirti that if the Re-' Sporiderit'S,employees voted .for the= Union the,Re-Spondent `,`would not want to bargain" with 'it, thatthe Resporicient. would have to bargain lint wOuldnot have to sign a contract, and' that if there wereno contract a strike would follow:'`Scabs7. Wouldcome in, and there would be "areal mess outside."†Miller ,did inOt make these_ Statements 'separatelyor in iSolation• and' we'lmus`t asses-tfieir' coercive.thipaCt taken as a, WhCile, Peabody , CoalNLRB," sup4i..Hicki..-Pondep Co• 186 NLRB 71,2,725 fn. 7 (1970), .cited _in- Eagle ,Comtronics, 263,NLRB 515 (19,82):3. We ,find, three other unlawful,†statements' in the same conversation. with ,Regan;thus -the Re45Ondent. demonstrated not only 'itsuniOnAnimuS.,hut its willingness to`yiolate_ the Act.In' this coriteXt it Can 'be inferred" thatif the:Re-_spondent did_ note,"want- to': nor ,"have †fo'!: sign acontract, it woiild ifot sign one, and a _strike, would.follOw.†Thus the Respondent threatened to baigainin! bad faith so ai to prevent an agreement andforce a strike.-, We, also adopt . the judge's finding of an '8(a)(1)violation in†. the :threat. that Regan could' lose hisjob. The Judge relied for this finding on Patterson'sstatement to Regan that the Union would insistthat the Respondent cancel its contract with PatsonLines; according to Regan's credited testimony,this was presented as a certain result of uniciniza-tion that the Respondent presumably would beunable or unwilling to resist. -In addition we notePatterson's testimony that he told Regan, "[I]f youhave a contract . . . that contract is going to comeup . . . and any time there's a problem with one of2 That is what the complaint alleged3 In Eagle Comtronics, we held that an employer's Incomplete state-ment of the law is not coercive unless "it may fairly be understood as athreat or is explicitly coupled with threats —263 NLRB at 516In that case the employer's statements and omissions were found in aspeech that contained no other unlawful statements, ,and the Board foundthat no threat was implied In this case, the Respondent's statements werecimpled with other coercive statements Moreover, we find the threat toforce a strike clearly implied in the succession of statements, and notmerely by omission We therefore do not need to consider those state-ments as an explanation of law that omitted some details NEO-LIFE CO OF AMERICA ,73your employees, with one of -your clients, there'salways the possibility, of losing that business." Thisstatement more directly threatened reprisal by theRespondent for Regan's own activity.4 •,' . --While Patterson is -not employed by the Re-spondent and Patson Lines is not a respondent inthis' proceeding, Patterson referred hi 'Miller's-pres-ence to 'aCtion that Mil161-'1:night or might not take.We find that Miller adopted the statements 'by hissilenC'e and the Respondent thereby violated Sec-,....•tion 8(a)(1).5.•••We do not agree With the judge that any 'of theRespondent's statements to_ employee Mary, Fer-nandez were unfair labor practices, and we- willdismiss those portions 'of,the complaint. Fernandez;a union supporter, squirted water and used obscenelanguage toward a- fellow employee who was not aunion supporter; that 'employee- reported the inci-dent to a supervisor and Fernandez was given--awritten warning. Fernandez†coniplained. to Super-visor Jack Winter, alleging that she received thewarning because of her union sympathies. Winterreplied that "none of this would have happened ifit were -not for Spencer"; Spencer Was' a dischargedprounion employee, who at the time was picketingthe warehouse. Later Fernandez told Miller thatshe felt her fellow 'employee -had complained out 'Ofantiunion motivation, and Miller replied that `allthat was going on with' the warehOuse had Madeenemies out of the best'of friend."'•••,,,The judge found that'both thee statements vio-lated Section 8(a)(1),, but. on their face they siihply:observed the intense feelings that . the uniOn cam=paign had generated among employees. Those feelFings were not,. unfair ,labor practices. by the Re-spondent and its .commentary on them implied nothreat . of reprisal: The Respondent could lawfullyexpress such opinions. .:.•.''The judge also construed those statements as.ad,-.missions that the Respondent issued' the warning WC-Fernandez 'for antiunion reasons; we find no' suchadniission. Fernandez did not say that the , Re-spondent had such motivation; only 'that, her fellow'employees did.- Both- sUpervisors conceded that thatmight be true; it does not follow that the' Respond-,ent was obliged to examine it ,employees'. motives',in reporting one another's,misconduct.5,4 Member Hunter would adopt the'judge's finding but does-not rely onPatterson's other statement quoted above••5 The Judge found an add/mina{ vfolati4 of Sec 8(a)(1) of the Actbased on Regan's testimony that Miller said kiinethirtg to the' effect thatthe ResPorident would get 'rid 'of PafSon if 'Regan intended" to -stayvolved in the union problem However, as the Judge noted, Regan didnot recall, precisely what Miller said Contrary to the Judge, we concludethat this testimony is insufficient to establish a violation--6 Member Zimmerman agrees with the Judge for the reasons set .forthin his opinion that the statements•made' by Winter and Miller to Fernan-dez violated Sec 8(a)(I)CONCLUSIONS OF LAWBy coercivelyAnterrogating...:,employee WilliamRegan concerning 'his_ union activity, threateninghim with loss of.ernployment,,warning him/not todiscuss the ,Union with ,)other...employe,es, andthreatening not to bargain in gOod'faith irits ein-ployees selected the , Union to ,..,represente †them,thereby forcing a. strike, the litesPondeni, ha en-gaged in unfair labor practiCes affecting.,Commerce,within the meaning of Section 8(a)(1) arid Section2(6) and (7) of tbe Act.'2 • 's• -with other employees.''(e) in 'any' like' or ''relaied' Manner iriter'feringwith, restraining, or coerCing' eMplOyees'iii the-vi-`ertise of the rights guaranteed-them' by SeCtion' 7of the Act.--" - • "'2. Take' the follOWing affirmative' actiOn'sary to effectuate the policies of the Act.(a) Post at_ its place of business in Hayward, Cali-fornia, copies of the` attached' 'notice marked "Ap-pendix."7 Copies of the, notice, on forms providedby the Regional Director for Region 32, .afterbeing signed by ,the 'Respondent's 'authorized repre-sentative, shall be posted. by. the Respo_nclent,imme-diately upon. receipt and maintained, for 60 consec-:utive days in conspicuous ;_placesplaces where :notices to employees:are customarily..posted. Reasonable, -steps be-takeyby the•Re-spondent 'to 'ensure that -the notices are . not - altered,defabed, or covered by any io-ther cmaterial.- '• "- (b) 'Notify "the,' RegiOrial _Direct&'`'Writingwithin 20 days from 'the 'date 'of' thii -Order' what •steps the Respondent has'taken to- --'t,,17s,-- .If this Order, is enforced by a-judgment-of a United States Court, ofAiipeals, the words in the reading "Posted by 'Order Of iheNa-tional Laba Relations Board" shall read-"Posted Purstfahuto a•JUdgment:of the United States,.Court of •Appeals Enforcing, an Order of the.,Nation;.al Labor Relations Board "ORDERThe National_ Labor Relations Board,orders thatthe Respondent, Neo-Life , Company, -of 'America,Hayward, California† its officers, ...agents,succes-sors, and assigns, shallJ. ,Cease and desist from ,(a)Coercively interrogating employees regardingtheir union activities.(b)Threatening' 'em' ploYeeSlthat ir riokt 'bar-gain in tgood faith with Teamsters 'Local. 8531f-,ilieRespondent's emploYees select it to 'represent them,thereby ,for‡ing a' Strike.=(c)ThreateningeinplOyees With loin of :employ-_ment for engaging in union adtlyities.'(d) Warning'employees'not to discuss the Union. ,,• 74'•DECISIONS OF NATIONAL -LABOR RELATIONS BOARD.--APPENDIX,'NOTICE TO.:EMPLOYEES--POSTED' BV ColibEOfftHE,NATIOI†ikL`LABOR REI!AffON'S-BOARO'An kien-gyﬂ.Of the'iJuited States Government.,`- _-- -The NatiOlfar'ljahiir Relations Board has foundthat We vipiatga-thieNartiohil'Labor Relations Actand has.:*orde'red:ug;io-Pasi …-Ad abide by this notice.Section 1 of the .Act gives employes these †rights.- To organize -.To form, join; or aSsist any unionthrdugh represeiiti-tiVes%ot,their Own chOice-s. - -—--To -ict together f–r other- inlitual aid or pro--:tectionTo _choose riot to :engage iii any -of 'thesePieciteCted;-ciiiricdited activities:"WE WILL NOT coerciVely interrogate employesregarding their union aCtiVities.WE WILL NOT threaten employees with-,less ofemplOYmentIoi engaging in Union actiyity.," WE WILL NOT threaten ..tha't we will not bargainin good faith With:Teaniiteis.tOcal 853 ifour eM-ployees select it as their collective bargainingresentative, and thereby force a Strike.', WE-4watt. No,T.warn employee's-not to discuss theUnion,.With:otheri eMplOyees,WE WILL NOT An= any like or. ,relaied mannerinterferewith, restrain, -or coerce you in the exer7cise of the_ rights gtiaranteed ypu by 'Section -/- of -- the" Act.,, -,t7...NEO-.LIFE COMPANY OF AMERiCA'"- ,_ --s- '- DECISION'.'†††OF'THE CASE -,Eat.' rii,A-NI.,!$?kciimmisig,' Administrative Law' Jridge:This C. aSe ƒiias!he'aid"befg-i&ifie in Oiklind,--,California,-on!Januaryr:311 '-1983.' Theh⁄rgew…fi1ed by Wdtehons-6,:,Mail Met, Retair-EMployees- UniOn;lxical 853, Inter-.:national:BrOtherhood':Of:' Teamsters,- Chauffeuis, .Ware-,housemeiL'atid--HelperS,sof,America,(the Union), on May24, 1982, and-served Neo:Life-lCompany of America(Respondent),- dn.; May, ,25, 1282.- The complaint‹ whichissued, on :August 26,1982, alleges that ReSpondent hasviolated :Section 8(41)4,0r -the--National Labor -RelationsAct (the Act):--the p"rincipai 'issue is 'Whether RespOndent",violated the Act by certain statements and interrogations†-On the entirered'Ord;-'inCindineri-ix,'Obsersiation" Of the'demeanor-of.t.he iwitnesses,'_ and after due consideration' ofthe briefs' filed by the parties,1 make the followingFINDINGS 0.F.FACTI JURISDICTIONAt all times material Respondent,- a California corpor-tion` with an office and place of -busienss, in Hayward,California, has -been , engaged in the -manufacture andnonretail distribution of food and supplements, householdcleaners,,,cosmetics, and related -goods. During the 12- ,month period preceding' the issuance of the complaint,Respondent, in the courie and conduat of its business op-erations, sold and shipped goods or 'services valued inexcess of 550,000_ directly to 'customers located outsidethe State of-California.---..The complaint alleges, Responderil'admits, and I findthat _at all times material Respondent- has been and em-ployer engaged in 'commerce Within the meaning of Sec-tion 2(2); (6), and (7) of the Act.i _ .-..†.†..-, ..-The •domPlaint alleges, RespOndent -admits, and I findthat the-Union is now,- and alai! times material has been,a-organization within the Meaning' of Section 2(5)of the /Vet.†,†,;Ht.- THE, ALLEGED UNFAIR .LABOR PRACTICES,†A. The Regan In&dentRespondent utilizes_ common .carriers to make deliv-eries to its customers. At the times material, Patson Lineshas.,performeddelivery services for Respondent under,,,averbal agreement, terminable atnwill,,A P,atson employee,Wilharit Regan, is assigned. full time lb, make- deliveries-fok RespOndent. -Regan works out of Respondent's Hay-ward;, California warehonse,' makin'g deliveries inNorthern California from the geneial'area of Watsonville 'tOihe Russian Rii›t Althotigh''he is the onlY .Patson em-ployee working outof the Neo-Life.-facility, and thei:e"isno PatSbn Supeivisor at this facility, his work is not di:-recily Supervised by -Respondent. 'MilfOrd -Patterson, theowner of Patson Lines, visits the Neo-Life facility peri-odically.- Regan is paid, weekly- by mail and the truckdriven by him is garaged at-his residence. During an av-erage. week,: according to Regan, he is actually at theNeo-Life premises 5 to 10 hours at the most.- During thatperiod; he does his paperwork, makes,, out his route, calls'distributors to tell them they are going to be receivingproducts_ that day, and loads his truck , His work hoursdepeild" on the volume of deliveries, which are made inaccordance' with bills of lading prepared by Respondent's_warehouse emPlOyees and left fn 'a 'slot in the warehousefor Regan. Regan picks up the bills of lading, loads hisvehicle, and proceeds to make the required deliveries.- _In the spring of 1982, the Union commenced an orga-nizing ‹campaign among Respondent' warehouse, em-ployees Regan. became aware of the _Union's _campaign,through-- Mike Spencer, an employee of. Respbndent,2,is located in Southern California.-2. Spencer was subsequently discharged by Respondent and picketedRespondent's facility in protest of his discharge_ - NEO-LIFE CO OF AMERICA75and thereafter attended two of the Union's organizingmeetings A representation- petition was filed with theBoard, in May 1982.6, An election was held on July 30.The Union lost the election and a certification of electionresults issued in December.Regan testified that sometime in May or June, aroundthe time that Spencer, a union activist, was discharged,4Patterson was at the ,Neo-Life facility. Patterson andRegan went to a restaurant for breakfast Shortly afterthey returned to the warehouse, between 10.30 and 11.30a.m1,6 they were summoned to the office of AlbertMiller, executive vice president of Respondent.6 Accord-ing to Regan, when he and Patterson arrived at Miller'soffice, Miller asked why Regan was attending unionmeetings Regan said a notice of the meeting was postedfor everyone to see and he did not feel he was violatinganything by attending the meeting. Miller said he did notwant Regan attending the meeting. Regan said his inter:est was academic, that he considered himself to be thebest educated person in the warehouse and he was look-ing after the interests of his fellow workers for whom hefelt a certain amount of compassion; so he attended theunion meetings to ensure that the Union was not offeringthe employees a "bum deal." Miller said it was not nec-essary for Regan to attend the meetings, that he wouldexplain the process to Regan.Miller then stated, according to Regan, that if the em-ployees were to Vote for the Union, Respondent wouldnot want to bargain with the Union, a strike wouldensue, "scabs" would come in and there would be a"real mess outside " However, Regan admits that Milleralso said th•t † if the employees did vote for the Union,Respondent would have to bargain with the Union butwould not have to sign a contract Miller said he did notfeel there was a need for a union and explained -whyMiller further said that the problem with the countryand business these days was unions and he cited two ex-amples‡the closure of Shaklee in Hayward and the clo-sure of General Motors Miller said something to theeffect that if Regan intended to stay involved in thisunion problem, he would get, rid of Patson; however,Regan does not recall precisely what he said.Regan further testified that Patterson said, "We don'twant you going to these union meetings. If we get aunion into this company,- Patson Lines would be out thedoor" Patterson also said that the Union would notwant Patson, a nonunion employer, in there, that theUnion would bring its own union drivers and Patson'scontract would "be kaput" Both -Miller and Pattersontold Regan not to talk to Respondent's employees aboutthe union problem. Regan. promised that he would notattend union meetings and _that he would not talk to thewarehouse .employees. Miller said that when the newwarehouse was finished, they were going to locateRegan's office at the back of the warehouse. Regan said,3 All dates will be in 1982 unless otherwise indicated4 A charge was filed with the Board alleging that Spencer's dischargewas unlawful The charge was pending at the time of the hearing5 Usually Regan leaves the warehouse with his loaded truck between8 30 and 9 30 a m6 Miller is responsible, for Respondent's operations excluding financeand salessince he was a problem, to them, why did they, not layhim off. Both Miller and Patterson said there 'was noneed for that, they did not want to lay him off. Pattersoninstructed Regan not to get involved in the union prob-lem. The conversation lasted approximately 30 to 45minutes.According to Regan, when he left Miller's office, awarehouse employee, Tara, apologized to him for tellingMiller that he had gone to the union meeting. Further,Regan testified, as he walked through the warehouse, hetold employees that he could not talk to them any longerand that he was going to be moved to the back of, thewarehouse when it was completed Employee FredLemmo asked Regan what had happened Regan toldLemmo that he was instructed not to talk to the employ-ees because of the union problem and that he was goingto be moved to the back of the warehouse when it wascompleted. He told other employees that he could nottalk to them, that he had been banished.Miller admits that he did have a meeting with Reganin' mid-June. According to him, he had observed Regantalking to other employees in the warehouse on severaloccasions and was concerned about Regan being disrup-tive. He therefore telephoned Patterson and requested ameeting with Patterson and Regan on Patterson's nextvisit to the Neo-Life facility According to Miller, themeeting occurred between 9 and 10 a.m- Miller beganthe conversation' by asking Regan why he was attendinga union meeting with Respondent's employees. Regansaid he was just curious, he did not understand what wasgoing on, and he went out of curiosity. He said he hadno experience with union activity. Miller explained tohim the basic procedures‡that employee signed cardsfor representation, then there would be a petition to theNLRB for an election date and, if the election was infavor of union representation, Respondent would sitdown and negotiate a contract; but, in the event theywere unable to reach agreement on a contract, the alter-native would be a strike by the employees.At this point, according to Miller, Patterson toldRegan he should not be involved in the internal affairs ofRespondent. Regan suggested that Patterson did notwant to create problems and that perhaps Regan shouldbe laid off Patterson said, no, that was not the point,that he was concerned about his business should thewarehouse become union He mentioned his experiencewith Shaklee and said that, if there were a union ware-house, there might be problems with Patson not beingable to pick up orders of work out of the warehousePatterson said Regan had an assigned area, his respOnsi-bility was to transport Respondent's products which hecould pick up at the back door where they were stagedfor him, so it was not necessary that he talk to all thewarehouse employeesMiller denies saying that, if employees voted for theUnion, Respondent would not bargain with the Union,or that, if employees voted for the, Union a strike woulddefinitely occur. He admits explaining to Regan that, ifthe agreement was not reached, the alternative was, astrike. According to him, his statements to Regan on thissubject were no different than those made to Respond- 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's employees. He denies saying to Regan that if theemployees voted for the Union, "scabs" would come in.He further denies stating that if Regan intended to stayinvolved with the Union, he would get rid of PatsonLines or instructing Regan not to talk to Respondent'semployees regarding the Union. On cross-examination,Miller testified that when he explained to Regan that ifthe Union won the election, Respondent would be obli-gated to bargain in good faith, Regan asked "what hap-pens if you don't reach agreement"; to which Miller re-sponded that the alternative would be a strike, that theemployees would have the right to strike but Respondentwould have the option of hiring additional employees insuch event. Patterson voiced concern that, if Respond-ent's operation were to become union, it would be detri-mental to Patson and related an experience that he hadwith Shaklee. He said he had no contract with -Respond-ent, and if the warehouse became union there was a pos-sibility that Patson, a nonunion carrier, would not be al-lowed to haul out of the warehouse. Patterson furthersaid he did not want Regan interfering in Respondent'soperation, that Regan was a Patson employee, not aNeo-Life employee, and Patterson did not want his busi-ness jeopardized.Patterson testified that within a month or two prior tothis conversation, Miller casually mentioned to him thatRegan was known to talk a lot. There is no evidencethat Patterson ever related this to Regan. Patterson didtestify that prior thereto he had admonished Regan aboutexcessive conversation with Respondent's employees Amonth or two later, according to Patterson, Miller tele-phoned him requesting a meeting the next time Pattersonwas at the Neo-Life facility regarding some problemswith Regan. Patterson inquired as to the nature of theproblems but Miller said they would get into it whenPatterson arrived. Patterson was not sure whether Millertold him at that particular time that Regan was observedtalking to Mike Spencer on the picket line.Two or three days later, Regan and Patterson metwith Miller in his office.7 According to Patterson, Millerasked Regan why he was attending the union meetingsRegan said he was there for informational purposes, outof curiosity to see what was going on Miller then ex-plained the union organizational and election process,however, Patterson cannot recall his exact words. Patter-son told Regan that he was concerned regarding Regantalking to employees or creating any problems whatso-ever with the employees. He explained to Regan that hecould not create any problems with the Company withwhich he was doing business, that anything regardingunion problems could have an effect on Patson Lines. Hesaid he had experience with this before when he wasdoing business with Shaklee in the early 1970s and theyhad a union problem. Patterson said Regan's job was todeliver the product and keep as extreme a low profile aspossible. He said that any problems could jeopardize Pat-son's business which constitutes Regan's job also, sincethe two were hooked together; that Regan works forPatson and if Patson does not have any business, thenRegan is in trouble. Regan agreed this was true and said,"If it is going to be a case of you losing your business, Iwould rather that you lay me off," or either he said, "I'llquit." Patterson said, "I am not here to lay you off orfire you, I am just here to get things straightened out andprevent the problems before anything further develops."Patterson further said, "I'm not interested in creatingproblems, I just want to prevent problems."Patterson testified that he said Regan was a Patsonemployee, he had nothing to do with Respondent's oper-ation, that his job was to pick up the product in themorning and deliver it. Patterson also said that if there isa problem with a client, as a common carrier, some-where down the line the contract is going to come upand there is always the possibility of losing that business,that all a client has to do is pick up the telephone andsay, "We have no pickups today," and you don't pick upuntil they call you again. According to Patterson, hedoes not recall Miller saying if employees voted for theUnion, there would definitely be a strike. He denies thatMiller said if Regan remained involved with the Unionhe would get rid of Patson or that Miller instructedRegan not to talk to employees about the Union Nordoes he recall any conversation about the possibility of astnke except that when he was explaining to Regan thesituation that existed with Shaklee, he could have saidthat if Respondent's employees went out on strike Patsoncould possibly be hurt.I credit Regan as to the conversation with Miller andPatterson. He impressed me as an honest, reliable witnessand, in view of the timing and other circumstances,Regan's version seems the more probable one. Thus,Miller testified that the purpose of the meeting was toexpress his concern that Regan's talking was generallydisruptive and both Miller and Patterson deny thatRegan was instructed not to talk to employees regardingthe Union. Yet, even though Regan had been talking towarehouse employees for several months, it was onlyafter he attended the union meetings that Miller foundhis activities to be unacceptable. In this regard, Pattersontestified that the only previous mention of Regan talkingtO employees was a casual comment by Miller in Aprilor May that Regan was known to "talk a lot" The casu-alness of the comment is underscored by the fact thatPatterson apparently did not relate to Regan that Millerwas concerned regarding him talking to warehouse em-ployees 8 There is no evidence that talking among theemployees in the warehouse or between Regan and Re-spondent's employees had previously been discouragedby Respondent or that Regan's verbal contacts with Re-spondent's employees had increased or, beyond Miller'sbare assertions, that such contacts were actually disrup-tive.It is undisputed that Miller requested the meeting, stat-ing that he wanted to discuss problems with regard toRegan and, according to Patterson, this may have beenthe time that Miller said he had observed Regan talkingto Spencer on the picket line. It is further undisputedPatterson does not recall whether he had breakfast with Regan that8 Patterson testified that he had previously admonished Regan regard-ing excessive conversation with warehouse employeesmorning NEO-LIFE CO OF AMERICA77that Miller commenced the meeting by asking whyRegan had attended union organizational meetings. Thus,at the outset, he clearly identified his principal concernand, even if I credited Patterson's or Miller's version ofthe conversation, there was no discussion of Regan'sconduct being disruptive except insofar as it related tounion activities. In these circumstances, I conclude thatRegan was called into Miller's office for the purpose ofadmonishing him with regard to union activities and thatthe enusing conversation made this purpose clear. I fur-ther conclude that the instructions to Regan not to talkto Respondent's employees were intended to restrictRegan's union activities and could reasonably be expect-ed to be so understood by him, even assuming arguendothat this intention was not explicitly stated Accordingly,I find that Respondent thereby violated Section 8(a)(1)of the Act despite Respondent's contention that Miller'svarious statements and his interrogation of Regan regard-ing why he had attended union meetings were not coer-cive since they were not directed toward a Neo-Life em-ployee. This argument is not persuasive. It is well settledthat an employer may violate Section 8(a) of the Act byactions affecting employees with whom it does not havean immediate employer-employee relationship. LuckyStores, 243 NLRB 642 (1979). Here, Miller initiated themeeting, and made it clear at the outset that he was con-cerned about Regan's union activities and Miller and Pat-terson, in Miller's presence, made it clear that Regan'scontinued employment depended on Respondent. Inthese circumstances, I also find that Miller's interroga-tion of Regan was coercive and therefore violative ofSection 8(a)(1) of the Act.I further find that Miller's statements regarding astrike and the threat to Cease doing business with Patsonconstituted threats as to the inevitability of a strike andconsequent disruption of- Regan's employment and athreat of loss of employment if the Union was selected asthe collective-bargaining representative of Respondent'semployees Accordingly, I find that these statements vio-lated Section 8(a)(1) of the Act.B. The Fernandez IncidentMary Fernandez, who was employed in Respondent'swarehouse from March until the first part of August, tes-tified, without contradiction, that in June she received awritten warning for using obscene language and squirtinga fellow employee from a squirt bottle on work premises.Thereafter, she told Warehouse Manager Jack Winters,an admitted supervisor, that she felt the reason she waswritten up for swearing was because she was extremelyprounion and was outspoken in this regard. Winter saidnone of this would have happened "if it was not forSpencer out there."9 Fernandez further testified, againwithout contradiction, that several days later she toldMiller she did not feel that it was fair that she was writ-ten up for swearing because at one time or anotherswearing had been done by every person in the ware-house, including Winter and Miller She further said thatthe person who made the complaint with regard to thesquirt bottle knew that it had not been aimed at her andthat she felt that the reason for the complaint was be-cause she was prounion and people thought that she wastaking Mike Spencer's place as a union activist. Millersaid that all that was going on with the warehouse hadmade enemies out of the best of friends. I find, in thecontext of - Fernandez' statements that she felt that thecomplaint against her and the resulting warning weremotivated by her prounion sympathies and the failure ofWinter and Miller to deny any unlawful motivation as tothe warnings, that the statements made by Winter andMiller were violative of Section 8(a)(1) of the Act. ,CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3 Respondent has interfered with, restrained, and co-erced employees in violation of Section 8(a)(1) of theAct by coercively interrogating an employee regardinghis union activities; by threatening an employee with lossof employment and the inevitability of a strike and theconsequent disruption of his employment if the Unionwere selected as the collective-bargaining representativeof Respondent's employees; by telling an employee thatthe employees' union activities had made enemies out ofthe best of friends, that other employees would not havemade complaints against her and she would not have re-ceived a written disciplinary warning if it had not beenfor the employees' union activities; and by warning anemployee not to discuss the Union with other employees.4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent cease and desist therefrom and take certain affirma-tive action in order to effectuate the purposes of the Act.[Recommended Order omitted from publication.]9 Spencer was picketing Respondent's facility following his discharge